

116 HR 3762 IH: No Vax Pass Act of 2021
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3762IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Gallagher introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of any COVID–19 relief funds by a State or political subdivision thereof to develop or implement a vaccine passport system, and for other purposes.1.Short titleThis Act may be cited as the No Vax Pass Act of 2021.2.Prohibition against using COVID–19 relief funds To develop or implement a vaccine passport system(a)ProhibitionNotwithstanding any other provision of law (other than the exception in subsection (b)), no COVID–19 relief funds may be used by a State or political subdivision thereof to develop or implement, or support the development or implementation of, a system for providers of items or services (other than health care items and services) to verify the COVID–19 vaccination status of individuals receiving such items or services.(b)ExceptionSubsection (a) does not preclude a State educational agency, local educational agency, institution of higher education, secondary school, or elementary school from using COVID–19 relief funds for developing or implementing, or supporting the development or implementation of, a system described in subsection (a) with respect to their students and staff, so long as the agency or school does not impose any condition relative to COVID–19 vaccines that is stricter than the corresponding condition imposed by the agency or school relative to other vaccines.(c)DefinitionsIn this section:(1)The term COVID–19 relief funds means funds made available by any of the following:(A)The Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(B)The Families First Coronavirus Response Act (Public Law 116–127). (C)The CARES Act (Public Law 116–136).(D)The Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139).(E)The Consolidated Appropriations Act, 2021 (Public Law 116–260).(F)Any other Federal statute that makes available funding specifically to address COVID–19.(2)The terms elementary school, local educational agency, secondary school, and State educational agency have the meanings given to such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(3)The term institution of higher education has the meaning given to such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (4)The term State includes the District of Columbia and any territory of the United States.